Citation Nr: 1108521	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-43 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic bilateral foot disorder claimed as plantar fasciitis, to include as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had certified active service from January 2000 to May 2001 and from April 2007 to April 2008.  She had additional duty with the Virgin Island National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which denied service connection for bilateral plantar fasciitis.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


REMAND

The Veteran asserts that she incurred chronic bilateral plantar fasciitis during active service secondary to her walking, marching, and running while carrying heavy military equipment on her back.  She stated that her chronic bilateral plantar fasciitis has been treated by military and private physicians and podiatrists.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA clinical documentation dated in August 2008, October 2008, and November 2008 states that the Veteran was an active member of the Virgin Island National Guard.  An October 2008 written statement from the Virgin Islands National Guard indicates that she was an active member.  The Veteran's complete periods of active duty, active duty for training, and inactive duty with the Virgin Island National Guard have not been verified.  

In her April 2009 notice of disagreement, the Veteran reported that she saw a private physician for her chronic foot complaints after returning from her last deployment.  She was diagnosed with bilateral plantar fasciitis.  In her October 2009 Appeal to the Board (VA Form 9), the Veteran clarified that she had been treated for bilateral plantar fasciitis by a Dr. Chipman, a private podiatrist.  Clinical documentation of the cited treatment is not of record.  

The VA should obtain all relevant military treatment records and other documentation and VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A February 2009 VA treatment record states that the Veteran was diagnosed with "stance pronation that has caused plantar fasciitis."  The Veteran was prescribed orthotics.  The Veteran has not been afforded a VA examination for compensation purposes which addresses her bilateral plantar fasciitis.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a VA examination for compensation purposes which addresses the Veteran's feet would be helpful in resolving the issues raised by the instant appeal.  
As the claims file is being returned to the RO, it should be updated to include any VA treatment records compiled since February 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran has raised the issue of secondary service connection as she averred in the substantive appeal that the condition was due to the cervical spine disability.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice that addresses how to substantiate a claim for service connection on a secondary basis.  

2.  Contact the National Personnel Record Center, the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Virgin Island National Guard by day, month and year-not by retirement points.  Also request from the appropriate source(s) that all available service treatment records associated with such duty be forwarded for incorporation into the record.  

3.  Contact the Veteran and request that she provide information as to all post-service treatment of her bilateral foot disabilities.  Upon receipt of the requested information and the appropriate releases, contact Dr. Chipman and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  

4.  Associate with the claims folder all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided after February 2009.  

5.  Then schedule the Veteran for a VA examination to address the current nature and etiology of her chronic bilateral foot disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic foot disorder had its onset during active service/active duty/active duty for training; is etiologically related to the Veteran's inservice foot complaints; or is otherwise related to active service/active duty/active duty for training.  The examiner should also opine as to whether it is due to or the result of her cervical spine disorder, bilateral foot toenail fungal disorder, right ankle disorder, or other service-connected disabilities.  The Veteran should be provided with an opportunity to describe symptoms she has had with her feet.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions, which may include references to medical literature and studies.  

6.  Then readjudicate the issue of the Veteran's entitlement to service connection for a chronic bilateral foot disorder to include plantar fasciitis.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  The RO should specifically apply 38 C.F.R. § 3.310.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

